Citation Nr: 1732951	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residuals of an injury to intrinsic muscle (Group IX) of the left hand.

2. Entitlement to service connection for peripheral artery disease (PAD), claimed as circulatory problems.

3. Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD), gastritis, and hiatal hernia, to include as secondary to service-connected ankylostomiasis.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1952 to December 1953, including combat service in Korea.  The Veteran's awards and decorations include the Combat Infantry Badge and the Purple Heart.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for an April 2016 Travel Board hearing at the local RO in San Juan, Puerto Rico.  The Veteran cancelled his hearing before the Board.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  

In June 2016, the Board reopened the claim for service connection for a stomach condition.  The Board also remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  With respect to the increased rating for residuals of an injury to intrinsic muscle (Group IX) of the left hand claim, the Board finds that, for the reasons indicated in the discussion below, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PAD and a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

Residuals of an injury to intrinsic muscle (Group IX) of the left hand approximate mild or moderate, but not moderately severe or severe muscle damage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of an injury to intrinsic muscle (Group IX) of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5309, 5220 to 5227, 7801, 7802 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

In this case, pertinent to the residuals of an injury to intrinsic muscle (Group IX) of the left hand, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a June 2010 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

For the reasons indicated in the discussion below, VA provided adequate medical examinations for the Veteran's increased rating claim in June 2010, March 2011, May 2013, and February 2017.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently assigned a 10 percent rating for service-connected residuals of an injury to intrinsic muscles (Group IX) of the left hand under Diagnostic Code 5309, which rates impairment to Muscle Group IX.  38 C.F.R. § 4.73.  He generally claims entitlement to a higher rating based on worsening.

Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note. 

The 10 percent rating under Diagnostic Code 5309 for intrinsic muscle injury of Group IX of the left hand has been in effect since December 23, 1952, and is now protected, because it was in effect for more than 20 years.  See August 1954 Rating Decision; 38 C.F.R. § 3.951(b) (2016).

In addition, as demonstrated by the evidence of record, the Veteran is right-handed. As such, minor finger disability ratings are applicable.  38 C.F.R. § 4.69.

The Board will also consider whether the Veteran is entitled to a disability rating under Diagnostic Code 5003, which evaluates degenerative arthritis.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45(f).

The Veteran was afforded a VA hand, thumb, and finger examination in June 2010.  He reported constant pain with difficulty closing, occasional shock, and sensation in his left hand.  The examination report noted that the Veteran's hand had decreased strength with decreased dexterity.  Symptoms of pain, limited motion, locking, weakness, and stiffness in all left fingers, including thumb, were noted.  Range of motion of all fingers, and thumb, were normal with no objective evidence of pain and no gaps.  On repetitive motion, there was no objective evidence of pain or limitation of motion.  There was no ankylosis; deformity; decreased strength for pushing, pulling, and twisting; or decreased dexterity for twisting, probing, writing, toughing, or expressions noted.  As for functional impact, the Veteran reported that he was self-employed as a Contador for more than 20 years with no significant effects on his occupation.  He reported difficulties with activities of daily living.  

July 2010 VA treatment records contain nerve conduction study tests.  The examining physician concluded that the study was abnormal with evidence of axonal sensory motor peripheral neuropathy.   

The Veteran was afforded a VA muscle examination in March 2011.  He reported constant pain with difficulty opening and closing his left hand.  He also reported shock sensation in his left hand attributed to nonservice-connected diabetes mellitus peripheral neuropathy. The examiner noted June 2010 x-rays of the left hand showed degenerative joint disease.  The examiner acknowledged the Veteran's report of difficulty closing his left hand, but noted that on physical exam the Veteran was able to close his hand without problems.  Based on operative reports, the examiner concluded that left hand Group IX intrinsic muscles were affected.

The Veteran was afforded a VA muscle injuries examination in May 2013.  A review of the claims file was noted.  The Veteran is right hand dominant.  The examination report noted that he sustained an injury to Group IX muscles of the left hand that assists in delicate manipulate movements.  There was no evidence of scars, fascial defects, or affect on muscle substance or function.  Additionally, there was no evidence of weakness, fatigue, atrophy, impairment of coordination, or uncertainty of movement.  The examiner referenced abnormal July 2010 electrodiagnostic tests showing nerve latency with decreased amplitude bilaterally and decrease recruitment correlating with neuropathic pattern.  The examination report noted that amputation with prosthesis would not benefit the Veteran.
As for functional impact, the examiner opined that the Veteran's muscle injury does not impact his ability to work.

The Veteran was afforded multiple VA examinations in February 2017 to determine whether diagnosed arthritis in the left hand is a manifestation of service-connected residuals of an injury to intrinsic muscle of the left hand, and whether the Veteran has compensable scars.  A review of the claims file was noted.  

The February 2017 VA muscle injuries examination provided a diagnosis of injury to intrinsic muscles (Group IX) of the left hand.  The Veteran reported difficulty closing his left hand and weakness.   It was noted that the Veteran is right hand dominant.  Amputation with prosthesis would not benefit the Veteran.  Electrodiagnostic tests did not show diminished muscle excitability.  No functional impact was noted.

The February 2017 VA peripheral nerves conditions examination provided a diagnosis of generalized axonal sensory motor peripheral neuropathy based on 2010 electrodiagnostic studies that affect the distal nerves of both upper and lower extremities.  Moderate paresthesias and/or dysesthesias, and moderate numbness in the left upper extremity, was noted.  There was evidence of mild incomplete paralysis of the left radial, medial, and ulnar nerves.  However, in a March 2017 VA addendum, the examiner opined that the Veteran's current generalized axonal sensory motor peripheral neuropathy is not a residual of an injury to intrinsic muscle (Group IX) of the left hand, to include aggravation.  The examiner noted that numbness, tingling, and muscle cramps are symptoms of generalized axonal sensory motor peripheral neuropathy.  As rationale, the examiner stated that the Veteran's current neuropathy condition affects most distal nerves in both the upper and lower extremities.  The examiner attributed the current neuropathy condition to nonservice-connected diabetes mellitus, type 2, because medical literature indicates that peripheral neuropathy is a well-recognized diabetic complication. 

On February 2017 VA hand and finger condition examination, bilateral hand degenerative arthritis was noted.  All range of motion in the left hand was normal with no evidence of gaps or pain.  The Veteran was able to perform repetitive use of the left hand with at least three repetitions and no additional functional loss.  He had full muscle strength in the left hand.  There was no evidence of muscle atrophy or ankylosis.  In a March 2017 VA addendum, the examiner opined that arthritis is less likely than not a residual of an injury to intrinsic muscle (Group IX) of the left hand.  As rationale, the examiner attributed left hand arthritis to the natural aging process, as supported by medical literature.  

The February 2017 VA muscle injuries examination found a scar located on the left hand between the first and second phalange measuring 1.5 centimeters (cm) length by 0.5 cm width.  The scar was not tender to palpation or unstable.  No functional impact was noted.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of an injury to intrinsic muscle (Group IX) of the left hand is not warranted.

Under Diagnostic Code 5309, muscle injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  Here, with respect to limitation of motion of individual digits, a higher 20 percent rating requires limitation of the thumb with a gap of more than two inches between the thumb pad and the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Here, there is no evidence of limitation of motion of the thumb, or any individual digit.  On the contrary, at the most recent February 2017 examination, all range of motion in the left hand was normal with no evidence of gaps or pain.

In addition DC 5308, applicable to muscle group VII, relating to extension of the wrist, fingers, and thumb, and abduction of the thumb, provides for a noncompensable rating for slight impairment, 10 percent for moderate impairment, 20 percent for moderately severe impairment, and 30 and 20 percent for severe impairment of the major and minor hand, respectively.  Given the range of motion findings above, it cannot be said that the degree of impairment has more nearly approximated the moderately severe impairment required for a higher, 20 percent rating.

In addition, as the Veteran is already in receipt of a rating of 10 percent for residuals of an injury to intrinsic muscle (Group IX) of the left hand, a compensable rating for arthritis under Diagnostic Code 5003 is not for application.  Under this diagnostic code, the maximum rating assignable for arthritis is 10 percent.  Further, in a March 2017 addendum, the examiner opined that arthritis is less likely than not a residual of an injury to intrinsic muscle (Group IX) of the left hand.  The examiner attributed left hand arthritis to the natural aging process.  

Disability evaluations are also available for ankylosis of the finger joints and injuries to the muscles that affect extension and flexion of the fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5220 to 5227.  The evidence of record shows the Veteran does not have favorable or unfavorable ankylosis of any finger joint.  See June 2010 and February 2017 VA examination Reports.

Although the Veteran has reported left hand neuropathy symptoms, such as numbness and weakness, the Board finds that a separate neurological rating is not warranted.  Although VA treatment records document a diagnosis of generalized axonal sensory motor peripheral neuropathy, a diagnosis, alone, is of limited probative value because it is not accompanied by specific rationale.  In light of the March 2017 VA addendum opinion, the preponderance of the evidence reflects that the Veteran's neuropathy condition is not caused or aggravated by service-connected residuals of an injury to intrinsic muscle (Group IX) of the left hand.  On the contrary the VA examiner attributed the Veteran's neuropathy condition to nonservice-connected diabetes mellitus.  Hence, the Veteran's neuropathy symptoms are not residuals of an injury to intrinsic muscle (Group IX) of the left hand and will not be considered by the Board in assessing the severity of this condition. 

Lastly, the Board has considered whether entitlement to a higher rating is warranted based on scars.  On February 2017 examination, a scar was located on the left hand between the first and second phalange measuring 1.5 cm length by 0.5 cm width.  The scar was not tender to palpation or unstable.  Additional potentially applicable scars under Diagnostic Codes 7801 and 7802 contemplate affected scar areas larger than those shown on the above clinical evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Consequently, they are not for further consideration.   

As discussed above, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran reported pain on motion, as well as decreased grip strength, these findings have already been taken into consideration in the assignment of the current 10 percent rating.

The Board has considered whether staged ratings are appropriate for the Veteran's residual of an injury to intrinsic muscle (Group IX) of the left hand.  The evidence of record shows that the residuals of the left hand injury have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

For the reasons stated above, the preponderance of the evidence is against a rating in excess of 10 percent or separate rating for residual of an injury to intrinsic muscle (Group IX) of the left hand.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that his residuals of injury to intrinsic muscle of the left hand caused unemployability.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.


ORDER

Entitlement to an increased rating in excess of 10 percent for residual of an injury to intrinsic muscle (Group IX) of the left hand is denied.


REMAND

In the Board's June 2016 remand, the Veteran's claims for service connection for a stomach condition and PAD were remanded for VA examinations and opinions.

In this regard, the Veteran asserts that he has a stomach condition related to service, or as secondary to his service-connected ankylostomiasis.  Specifically, the Veteran claims that he has GERD, gastritis, and a hiatal hernia.  Service medical records shows that in July 1953, the Veteran complained of mild, sharp, cramping pain located in the epigastrium.  Post-service, a November 1954 VA gastrointestinal examination report notes that the Veteran was found to have parasites (Hookworm) while in Korea and that he thought he was now getting symptoms from it.  He described occasional digestion feelings that are not normal and that he has pains after meals.  

Pursuant to the June 2016 remand, the Veteran was afforded a VA examination in February 2017.  The examiner indicated review of the claims file and opined that the Veteran's current GERD, hiatal hernia and gastritis are less likely as not caused by or a result of service-connected ankylostomiasis because medical literature does not support a pathophysiological relationship and there is no evidence in service treatment records of this condition.  However, the examiner did not provide opinions on direct service connection, to include consideration of July 1953 service treatment records documenting the Veteran's complaints of stomach symptoms or provide opinions on whether current stomach conditions were aggravated by service-connected ankylostomiasis, as instructed by June 2016 remand directives.  Moreover, the Veteran engaged in combat.  38 U.S.C.A. § 1154(b) allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred. 38 U.S.C. § 1154(b). The statute, moreover, specifically provides that the VA must "resolve every reasonable doubt in favor of the veteran" when determining whether a combat veteran incurred a particular injury or disability while in active service. Id.  Thus, the absence of treatment service should not be the basis for a negative medical opinion, as the Veteran could not be expected to seek treatment during combat. 

With regard to the claim for a circulatory condition, the Veteran asserts that such disability is related to service.  Pursuant to the June 2016 Board remand, the Veteran was afforded a VA examination in February 2017.  He reported having leg cramps with ambulation problems for the past 15 years, and denied circulatory problems during service.  The examiner indicated review of the claims file and opined that current PAD is less likely as not caused by or a result of service because there is no evidence of such condition in service treatment records.  No further rationale was provided.  The Board finds that the examiner's opinion is conclusory, largely based on the absence of evidence, and fails to provide adequate rationale.  As noted, the Veteran engaged in combat, and therefore the absence of records of treatment during service is an insufficient basis for a negative opinion.
 
Accordingly, with respect to both service connection claims, the Board finds that addendum opinions are necessary to properly address the etiology of the Veteran's stomach and circulatory conditions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted for addendum opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate physician to determine the nature and etiology of any diagnosed stomach condition, to include GERD, gastritis, and hiatal hernia.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the physician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

(a) For each diagnosed stomach condition, the physician should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's active service, to include the Veteran's complaints noted in service.

(b) The physician should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed stomach condition is proximately due to or caused by service connected ankylostomiasis. 

(c) The physician should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a stomach condition that is aggravated (permanently increased in severity beyond the natural progress of the condition) by service connected ankylostomiasis 

A complete rationale for any opinion expressed must be provided.  Lack of record of treatment in service should not be a basis for a negative opinion.

2. As for the circulatory condition claim, obtain an opinion from an appropriate physician to determine the nature and etiology of the Veteran's diagnosed PAD.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the physician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current PAD is related to his active military service.  

A complete rationale for any opinion expressed must be provided.  The absence of record of treatment in service should not be the basis for a negative opinion.

3. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


